



EXHIBIT 10.2
CLIFFS NATURAL RESOURCES INC.
2017 EXECUTIVE MANAGMENT PERFORMANCE AND INCENTIVE PLAN
1.Name and Purpose. The name of this Plan is the Cliffs Natural Resources Inc.
2017 Executive Management Performance Incentive Plan. The purpose of the Plan is
to provide a competitive annual incentive compensation opportunity to selected
executives based on achievement against one or more key objectives and thereby
align actual pay results with the short-term business performance of the
Company. The Plan is also designed to allow Qualified Performance-Based Awards
made under the Plan to potentially qualify as “qualified performance-based
compensation” for purposes of Section 162(m) of the Code.
2.Certain Definitions. For purposes of the Plan, the following terms have the
meanings indicated:
(a)“Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company as determined by the
Board in its discretion.
(b)“Award” means, subject to Negative Discretion, an opportunity to receive
payment under the Plan for a Plan Year based on the achievement of the
performance objectives established by the Committee for the Plan Year.
(c)“Award Agreement” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee that sets forth
the terms and conditions of the Awards granted under the Plan. An Award
Agreement may be in an electronic medium and may be limited to notation on the
books and records of the Company.
(d)“Board” means the Board of Directors of the Company, as constituted from time
to time.
(e)“Cause” means (unless otherwise provided in an employment agreement or Award
Agreement) that, prior to any termination of employment, the Participant shall
have committed: (i) and been convicted of a criminal violation involving fraud,
embezzlement or theft in connection with his or her duties or in the course of
his or her employment with the Company or any Affiliate; (ii) intentional
wrongful damage to property of the Company or any Affiliate; (iii) intentional
wrongful disclosure of secret processes or confidential information of the
Company or any Affiliate; or (iv) intentional wrongful engagement in any
Competitive Activity; and any such act shall have been demonstrably and
materially harmful to the Company or any Affiliate. For purposes of this Plan,
no act or failure to act on the part of the Participant shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done or omitted to be done by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company or an
Affiliate.
(f)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any lawful regulations or pronouncements promulgated thereunder. Whenever
reference is made to a specific Code section, such reference shall be deemed to
be a reference to any successor Code section or sections with the same or
similar purpose.
(g)“Committee” means the Compensation and Organization Committee of the Board,
so long as each member of that committee qualifies as an “outside director”
within the meaning of Section 162(m)(4)(C)(i) of the Code. If and when any
member of the Compensation and Organization Committee of the Board does not so
qualify, the term “Committee,” as used in the Plan, shall mean a subcommittee of
the Compensation and Organization Committee comprised solely of all of the
members of that committee who do so qualify, or such other committee of the
Board as may be designated from time to time by the Board to administer this
Plan.
(h)“Company” means Cliffs Natural Resources Inc., a corporation organized under
the laws of the State of Ohio, and any successor corporation or business
organization which shall assume the duties and obligations of Cliffs Natural
Resource Inc. under this Plan.
(i)“Competitive Activity” means the Participant’s participation, without the
written consent of an officer of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s sales of any product or service competitive
with any product or service of the Company amounted to at least 10% of the
Company’s net sales for its most recently completed fiscal year. “Competitive
Activity” will not include (i) the ownership of less than 5% of the securities
in any such enterprise and/or the exercise of rights appurtenant thereto or (ii)
participation in the management of any such enterprise other than in connection
with the competitive operations of such enterprise.
(j)“Negative Discretion” means the discretion applied by the Committee to
eliminate or reduce the amount to be paid under an Award in accordance with
Section 5 below, provided that the exercise of such discretion would




--------------------------------------------------------------------------------





not cause any Qualified Performance-Based Award to fail to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code.
(k)“Participant” means each executive of the Company or a Subsidiary who has
been selected by the Committee to participate in the Plan and to whom an Award
has been made pursuant to this Plan.
(l)“Plan” means this Cliffs Natural Resources Inc. 2017 Executive Management
Performance Incentive Plan, as amended from time to time.
(m)“Plan Year” means the Company’s fiscal year or such shorter or longer period
determined by the Committee in its discretion.
(n)“Qualified Performance-Based Award” means any Award, or portion of such
Award, that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.
(o)“Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company.
3.Administration. The Plan will be administered by the Committee. Subject to
Section 12 below, the Committee will have the authority to: construe and
interpret the Plan and any Awards under the Plan; establish, apply, amend, and
waive rules and regulations for the administration of the Plan; and make all
other determinations that the Committee deems necessary or convenient for the
administration of the Plan. Any determination by the Committee with respect to
any matter arising under or connected with the Plan will be final, binding, and
conclusive on all employees and Participants and anyone claiming under or
through any of them.
4.Participants. The Committee will, in its sole discretion, designate the
individual Participants for participation in the Plan for each Plan Year from
among the executives of the Company or its Subsidiaries. With respect to
Qualified Performance-Based Awards, this selection will be made no later than 90
days after the beginning of the Plan Year (or no later than such other date as
may be the applicable deadline for a particular Qualified Performance-Based
Award to a particular Participant for a particular Plan Year to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code).
The determination as to whether a Participant actually becomes entitled to
payment in respect of any Award shall be decided solely by the Committee in
accordance with the provisions of this Plan and the applicable Award Agreement.
Moreover, designation of a Participant eligible to receive an Award hereunder
for a particular Plan Year shall not require designation of such Participant
eligible to receive an Award hereunder in any subsequent Plan Year and
designation of one person as a Participant eligible to receive an Award
hereunder shall not require designation of any other person as a Participant
eligible to receive an Award hereunder in such Plan Year or in any other Plan
Year.
5.Awards. The Committee will, in its sole discretion, designate the Plan Year
and the method for computing the amount of compensation that will be payable
under Awards for that Plan Year. With respect to Qualified Performance-Based
Awards, no later than 90 days after the beginning of the Plan Year (or no later
than such other date as may be the applicable deadline for a particular
Qualified Performance-Based Award to a particular Participant for a Particular
Plan Year to qualify as “qualified performance-based compensation” under
Section 162 (m) of the Code), the Committee will establish in writing the
method, which will be stated in terms of an objective formula or standard, for
computing the amount of compensation that will be payable under such Qualified
Performance-Based Award for that Plan Year if the performance objectives
established by the Committee for the Qualified Performance-Based Award are
achieved. The Award Agreements authorized under the Plan may contain such other
provisions not inconsistent with this Plan, including, without limitation, any
vesting, acceleration or waiver of forfeiture restrictions, based in each case
on such factors as the Committee, in its sole discretion, shall determine. In
determining the actual amount to be paid under a Qualified Performance-Based
Award for a Plan Year, the Committee may reduce or eliminate the amount of
payment earned under the objective formula or standard for the Plan Year through
the use of Negative Discretion if, in its sole judgment, such reduction or
elimination is appropriate. The Committee shall not have the discretion to (a)
grant or provide payment in respect of Qualified Performance-Based Awards for a
Plan Year if the performance objectives for such Qualified Performance-Based
Awards have not been achieved, (b) make payment in respect of Qualified
Performance-Based Awards in excess of the amount payable based on the level of
achievement of the performance objectives for such Qualified Performance-Based
Awards, or (c) provide payment in respect of Qualified Performance-Based Awards
above the maximum amount payable under Section 7 below.
6.Performance Objectives. The Committee will establish one or more measurable
performance objectives for each Award granted pursuant to this Plan. Performance
objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of one or
more of the


2

--------------------------------------------------------------------------------





Subsidiaries, divisions, departments, regions, functions or other organizational
units within the Company or its Subsidiaries. The performance objectives may be
made relative to the performance of other companies or subsidiaries, divisions,
departments, regions, functions or other organizational units within such other
companies, and may be made relative to an index or one or more of the
performance objectives themselves. The Committee may grant Awards subject to
performance objectives that are either Qualified Performance-Based Awards or are
not Qualified Performance-Based Awards. The performance objectives for Qualified
Performance-Based Awards must be based on one or more, or any combination, of
the following performance criteria (including relative or growth achievement
regarding such criteria):
(a)net earnings or net income;
(b)operating earnings or operating income;
(c)pretax earnings;
(d)earnings per share;
(e)share price, including growth measures and total shareholder return;
(f)earnings before interest and/or taxes;
(g)earnings before interest, taxes, depreciation and/or amortization;
(h)adjusted earnings before interest, taxes, depreciation and/or amortization;
(i)sales or revenues, whether in general, by type of product or service, or by
type of customer, or by growth;
(j)production or sales volume, whether in general, by type of product or
service, or by type of customer;
(k)gross or operating margins, or gross or operating margin growth;
(l)return measures, including pre-tax or after-tax, before or after depreciation
and amortization, return on assets, capital, investment, equity, sales or
revenue;
(m)working capital;
(n)residual economic profit, economic profit or economic value added;
(o)cash flow, including operating cash flow, free cash flow, total cash flow,
cash flow return on equity, and cash flow return on investment;
(p)productivity ratios;
(q)expense or cost control, including production or sales cost per unit of
volume;
(r)market share;
(s)financial ratios as provided in credit agreements of the Company and its
Affiliates;
(t)working capital targets, including net working capital, inventory, accounts
payable, and accounts receivable measured in absolute terms or as turnover
metrics (e.g., relative to sales or cost of goods sold, including number of
days);
(u)completion of acquisitions of business or companies;
(v)completion of divestitures and asset sales;
(w)strategic partnering;
(x)geographic expansion goals;
(y)safety performance;
(z)management of employee practices and employee benefits;
(aa)research and development and product development;
(bb)    customer or employee satisfaction; and
(cc)    any combination of any of the foregoing business criteria.
In the case of Qualified Performance-Based Awards, each applicable performance
objective used to qualify such Award as “qualified performance-based
compensation” under Section 162(m) of the Code will be objectively determinable
to the extent required under Section 16 (m) of the Code, and, unless otherwise
determined by the Committee and to the extent consistent with Code Section
162(m), will exclude the effects of certain designated items identified at the
time of grant. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
render the applicable performance objectives unsuitable, the Committee may in
its discretion modify such performance objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable, except in the case of a Qualified Performance-Based
Award (other than in connection with


3

--------------------------------------------------------------------------------





a Change in Control) where such action would result in the loss of the otherwise
available exemption of the Award under Section 162(m) of the Code. The
performance objectives need not be the same for each Participant or for each
Award.
7.Maximum Qualified Performance-Based Award Payout. In no event will any
Participant in any calendar year receive Qualified Performance-Based Awards
under this Plan that have an aggregate maximum value in excess of $7,500,000.
Furthermore, any Award payout that has been deferred (in accordance with Section
409A of the Code) shall not (between the date as of which the Award payout is
deferred and the payment date) increase by a measuring factor greater than a
reasonable rate of interest or one or more predetermined actual investments.
8.Certification and Payment of Awards. A Participant shall be eligible to
receive payment in respect of an Award only to the extent that: (a) the
performance objectives and any other terms and conditions applicable to such
Award for the applicable Plan Year are achieved; and (b) in the case of
Qualified Performance-Based Awards, the objective formula or standard as applied
against such performance objectives determines that all or some portion of such
Participant’s Qualified Performance-Based Award has been earned for the Plan
Year. Following the end of each Plan Year, the Committee will review and certify
in writing whether, and to what extent, the performance objectives and any other
terms and conditions applicable to each Award were in fact satisfied for the
Plan Year, including in the case of Qualified Performance-Based Awards in
accordance with Section 162(m) of the Code. No Award will be paid unless and
until the Committee so certifies. The Committee shall then determine the final
amount of each Participant’s Award payout for the Plan Year and, in so doing,
may apply Negative Discretion in accordance with Section 5 above if and when it
deems appropriate. Awards will be paid to Participants in cash, subject to
applicable withholding, as soon as administratively practicable following
certification by the Committee on such date as the Committee may specify, but in
no event later than the 15th day of the third month following the end of the
Plan Year.
9.Shareholder Approval. Payment of Qualified Performance-Based Awards under the
Plan is contingent upon shareholder approval of the Plan, in accordance with
Section 162(m) of the Code. Unless and until shareholder approval is obtained,
no Qualified Performance-Based Awards will be paid under the Plan.
10.Continued Employment. Unless otherwise provided by the Committee in any
particular circumstance or as provided in the last sentence of this Section 10,
payment of Awards with respect to any Plan Year will be contingent on the
Participant’s continued employment by the Company or one of its Subsidiaries
through the date on which the Awards are paid following certification by the
Committee. If a Participant dies, terminates employment due to disability (as
defined in Part A of the Pension Plan for Employees of Cleveland-Cliffs Inc and
its Associated Employers as of the effective date hereof), retires, or is
terminated by the Company or a Subsidiary without Cause after the start of a
Plan Year and prior to the date of payment, the Participant (or his or her
estate in the case of his or her death) will be entitled to a pro rata Award
payout equal to the amount of the Award that the Participant would have earned
during the entire Plan Year had the Participant continued in the active employ
of the Company or a Subsidiary through the end of the Plan Year (as determined
by the Committee in accordance with Section 8 above) multiplied by a fraction,
the numerator of which is the number of calendar days in the Plan Year through
the date of death, disability, retirement or termination without Cause and the
denominator of which is the number of calendar days in the Plan Year, which pro
rata Award payout will be paid at the time the Award would have otherwise been
paid to the Participant but for the occurrence of such intervening event.
11.No Assignment of Awards; No Employment Agreement. Unless and until an Award
payout is certified by the Committee, neither any Participant nor any person or
entity claiming through a Participant will have any right to payment of an
Award. The Plan shall be unfunded. None of the Company, the Board and the
Committee shall be required to establish any special or separate fund or to
segregate any assets to assure the performance of its obligations under the
Plan. Participants will not have any claim against the assets of the Company or
any Subsidiary and the obligation of the Company or a Subsidiary to pay any
amount with respect to any earned Award will constitute only an unsecured
contractual obligation to pay the Award to the Participant subject to the terms
and conditions of the Plan. Neither any provision of the Plan nor the
designation of any employee as a Participant will constitute an employment
agreement or affect the nature of the employment relationship between the
Company (or Subsidiary) and the Participant, which relationship, if not the
subject of a separate employment agreement between the Participant and the
Company (or Subsidiary), will remain “employment at-will.”
12.Interpretation. Qualified Performance-Based Awards made under the Plan are
intended to qualify as “qualified performance-based compensation” under Section
162(m) of the Code. If any provision of the Plan or an Award Agreement would
prevent a Qualified Performance-Based Award from so qualifying, the Plan will be
administered, interpreted, and construed to carry out that intention.
13.Amendment of Award Agreement. The Committee may, without shareholder or
Participant approval, amend any Award Agreement retroactively or prospectively
to the extent it determines necessary in order to comply with any subsequent
clarification of Section 16 (m) of the Code required to preserve the Company’s
federal income tax deduction for compensation paid pursuant to any such Award,
to comply with Section 409A of the Code or to


4

--------------------------------------------------------------------------------





company with Section 10D of the Securities Exchange Act of 1934, as amended, and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Company’s securities may then be traded.
14.Exemption From, or Compliance With, Section 409A. The Plan and the Awards
granted hereunder are intended to be either exempt from, or compliant with,
Section 409A of the Code. This Plan and all Awards granted hereunder shall be
interpreted in a manner consistent with these intentions. Notwithstanding
anything herein or in an Award Agreement to the contrary, in the case of any
Participant who is a specified employee (as defined in Section 409A of the Code)
as of the date of his or her termination from employment, no payment of an Award
that is subject to Section 409A of the Code shall be made under this Plan that
is contrary to the six-month delay requirement of Section 409 (a)(2)(B) of the
Code. Any payments of an Award that is delayed to comply with this six-month
delay requirement shall be paid on the later of (a) the date such payment is to
be made pursuant to Section 8 above, or (b) the first day of the seventh month
following the date of termination of employment (or, if earlier, the date of the
Participant’s death).
15.Amendment and Termination of Plan. The Board at any time, and from time to
time, may amend or terminate the Plan. However, no amendment shall be effective
unless approved by the shareholders of the Company to the extent shareholder
approval is necessary to satisfy any applicable laws and the terms of the Plan.
At the time of such amendment, the Board shall determine, upon advice from
counsel, whether such amendment will be contingent on shareholder approval. The
Plan shall continue in full force and effect until terminated hereby.
16.Right to Recoup. The Committee shall have full authority to adopt and enforce
any policies and procedures adopted by the Company in respect of Section 10D of
the Securities Exchange Act of 1934, as amended, and such regulations as are
promulgated thereunder from time to time, or in respect to any other applicable
law, regulation or Company policy relating to the recoupment of amounts on
account of a restatement of a financial statement that, if initially reported
properly, would have resulted in a lower amount being paid to a Participant
under an Award, or in respect of any other policy of the Company relating to the
recoupment of amounts, including on account of the Participant’s breach of a
non-competition, non-solicitation, non-disparagement or confidentiality
obligation, as it deems necessary or appropriate in its sole discretion.
17.Beneficiary Designation. Each Participant may from time to time designate in
writing the person or persons to serve as his or her beneficiary in respect of
Awards or, in the absence of such a designation or if the designated person or
persons predecease the Participant, the person or persons who shall acquire the
Participant’s rights in respect of Awards by bequest or inheritance in
accordance with the applicable laws of descent and distribution. In order to be
effective, a Participant’s designation of a beneficiary must be on file with the
Company before the Participant’s death. Any such designation may be revoked and
a new designation substituted therefore by the Participant at any time before
his or her death without the consent of the previously designated beneficiary.
18.Severability. If any of the provisions of the Plan or any Award Agreement are
held to be invalid, illegal or unenforceable, whether in whole or in part, such
provisions shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.
19.Plan Headings. The headings in the Plan are for purposes of convenience only
and are not intended to define or limit the construction of the provisions
hereof.
20.Applicable Law. The terms of the Plan and the Award Agreements will be
governed by the laws of the State of Ohio, without reference to the conflicts of
laws principles of such State.
21.Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to this Plan or any Award Agreement, or any judgment entered by any
court of competent jurisdiction in respect of any thereof, shall be resolved
only in the courts of the State of Ohio or the United States District Court for
the Northern District of Ohio and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to this Plan or any Award
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Ohio, the United States District Court for the Northern District of
Ohio, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Ohio State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient forum and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Plan or any Award Agreement, (d)
agree that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party, in the case of a
Participant, at the Participant’s address shown in the books and records of the
Company or, in the case of the Company, at the Company’s principal offices,
attention


5

--------------------------------------------------------------------------------





General Counsel, and (e) agree that nothing in this Plan shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of Ohio.
22.Use of Electronic Media and Written Communications. All Plan notices and all
Participant or beneficiary notices, designations, elections, consents or waivers
must be in writing (which may include an electronic communication) and made in a
form the Plan specifies or otherwise permits. Any person entitled to notice
under the Plan may waive the notice or shorten the notice period unless such
actions are contrary to applicable law. The Plan, using any electronic medium,
may give or receive any Plan notice, communicate any Plan policy, conduct any
written Plan communication, satisfy any Plan filing or other compliance
requirement and conduct any other Plan transaction to the extent permissible
under applicable law. A Participant, a Participant’s spouse, or a beneficiary,
may use any electronic medium to provide any beneficiary designation, election,
notice, consent or waiver under the Plan, to the extent permissible under
applicable law. Any reference in this Plan to a “form,” a “notice,” an
“election,” a “consent,” a “waiver,” a “designation,” a “policy” or to any other
Plan-related communication includes an electronic version thereof as permitted
under applicable law.
23.Effective Date. Subject to the approval of the shareholders of the Company at
the Annual Meeting of Shareholders held in 2017, the effective date of this Plan
is the date of its adoption by the Board at its December 14, 2016 meeting. To
the extent that Qualified Performance-Based Awards are made under this Plan
prior to its approval by shareholders of the Company, such Qualified
Performance-Based Awards shall be contingent upon shareholder approval of this
Plan and subject to the provisions of Section 9 above.






6